Title: From Thomas Jefferson to Thayer, Bartlet & Company, 26 August 1793
From: Jefferson, Thomas
To: Thayer, Bartlet & Company



Gentlemen
Philadelphia Aug 26. 1793

  I have to acknolege the receipt of your favor of July 5. and of the two boxes of China, and Mr. Dowse’s letter. From the length of time (4. years) since Mr. Dowse had been so kind as to undertake to bring me a service of China, he apprehended I must have given up the expectation of it and supplied myself, and therefore in his letter desired me to consult my own convenience only, as it was equal to him to keep it. The fact was as Mr. Dowse had expected, that I had abandoned the expectation of this and supplied myself fully. I have so written him accordingly to Boston where he desired me to lodge a letter for him. He writes me word that the China cost, first price, £79–19–4 lawful money. You will therefore be so good as to consider this parcel as still making part of his cargo, and subject here to his order, which I have expected to recieve, as according to his letter he should have been at Boston by this time. It shall in like manner be subject to any order you shall please to give. I have the honor to be Gentlemen Your most obedt. servt.

Th: Jefferson

